 



EXHIBIT 10.16
(DONOHUE LOGO) [g12243kg1224304.gif]
RÉGIME SUPPLÉMENTAIRE DE RETRAITE
pour les cadres supérieurs désignés de Donohue Inc.
Le participant soussigné accuse réception du document ci-joint relatif au Régime
supplémentaire de retraite (RSR) pour les cadres supérieurs désignés de Donohue
Inc., tel qu’amendé par le conseil d’administration de Donohue Inc. le 21
juillet 1999.
Le participant reconnaît avoir pris connaissance de ses dispositions et accepte
chacune d’elles, plus particuliérement celles relatives à la définition du
salaire final (avec ou sans le boni) pour les fins :

  •   du calcul de la prestation de décès ou de cessation d’emploi;     •   du
calcul de la prestation de retraite en cas de retraite avant la date normale de
la retraite, comportant des dispositions de non-concurrence et de
confidentialité

le tout tel que stipulé aux paragraphes i) et ii) de la section « Salaire,
Non-concurrence et Confidentialité ».
En foi de quoi, les parties ont signé, ce 27 January 2000.

             
Par : Le participant au RSR
      Par : Donohue Inc.    
 
           
/s/ Monsieur Yves Laflamme    01 Feb 2000
 
Monsieur Yves Laflamme
      /s/ M. Michel Desbiens
 
M. Michel Desbiens    
 
      Président et chef de la direction    

